                                          ONE BATTERY PARK PLAZA
                                         NEW YORK, NEW YORK 10004

                                           TELEPHONE: (212) 574-1200
                                           FACSIMILE: (212) 480-8421                     901 K STREET, N.W.
RITA M. GLAVIN                                WWW.SEW KIS.COM
  (212) 574-1309                                                                       WASHINGTON, DC 20005
glavin@sewkis.com                                                                     TELEPHONE: (202) 737-8833
                                                                                      FACSIMILE: (202) 737-5184




   March 11, 2021

  VIA ECF

  Hon. Mary Kay Vyskocil
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, New York 10007

           Re:       United States v. Jorge Navarro, et al., 20 Cr. 160 (MKV)

  Dear Judge Vyskocil:

          I represent Jason Servis in the above-referenced matter and write to respectfully request
  that the Court modify the briefing schedule for Phase Two Motions pursuant to this Court’s
  November 17, 2020 Order (Dkt. 215), which set May 24, 2021 as the date to file those defense
  motions. Given the volume of discovery that we are still reviewing, I respectfully request that the
  Phase Two Motions schedule be modified as follows: defense motions due on June 28,
  government response due on July 28, and defense replies due on August 11.

        Counsel for the thirteen remaining co-defendants in this case join in this request, and the
  government consents to this modified schedule.


                                                            Respectfully submitted,

                                                            ________/s/________________
                                                            Rita M. Glavin


  SK 06975 0001 8824215 v1
